20-10887-tmd Doc#66 Filed 09/15/20 Entered 09/15/20 09:13:51 Main Document Pg 1 of 3




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is MOOT.



  Dated: September 15, 2020
                                                      ________________________________________
                                                                   TONY M. DAVIS
                                                         UNITED STATES BANKRUPTCY JUDGE
  ____________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

   IN RE:

   WC 1ST AND TRINITY LP

   WC 3RD AND CONGRESS LP
                                                   T §
                                                     §
                                                     §
                                                     §
                                                     §
                                                                      Case No. 20-10885

                                                                      Case No. 20-10887
                                  O                  §
                         Debtors                     §


   ORDER GRANTING MOTION FOR EXPEDITED CONSIDERATION OF THE ROY F.
                 O
   & JOANN COLE MITTE FOUNDATION’S MOTION TO DESIGNATE RECEIVER TO
             REMAIN IN CHARGE OF THE DEBTORS IN POSSESSION
                    Case No. 20-10885 [Related to Doc. No. 11]
                    Case No. 20-10887 [Related to Doc. No. 15]


         On this day, the Court considered the Motion for Expedited Consideration of the Roy F. &
M

  Joann Cole Mitte Foundation’s Motion to Designate Receiver to Remain in Charge of the Debtors in

  Possession.

         Having considered the Motion, any responses to same, and arguments of counsel, the Court is of

  the opinion that the motion should be GRANTED.
20-10887-tmd Doc#66 Filed 09/15/20 Entered 09/15/20 09:13:51 Main Document Pg 2 of 3




         It is therefore ORDERED that the Motion to Designate Receiver to Remain in Charge of the

  Debtors in Possession is scheduled for expedited hearing on the date and time listed above.

                                                 ###




                                                   T
                                  O
                  O
M


                                                  -2-
20-10887-tmd Doc#66 Filed 09/15/20 Entered 09/15/20 09:13:51 Main Document Pg 3 of 3




  PREPARED BY:

  William H. Daniel
  State Bar No. 05362700
  Ray Chester
  State Bar No. 04189065
  McGinnis Lochridge LLP
  600 Congress Avenue, Suite 2100
  Austin, Texas 78701
  (512) 495-6000
  (512) 495-6093 (Fax)
  wdaniel@mcginnislaw.com
  rchester@mcginnislaw.com

  ATTORNEYS FOR THE ROY F. & JOANN COLE MITTE FOUNDATION




                                         T
                              O
                O
M


                                        -3-
